Citation Nr: 0119827	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  96-38 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for generalized muscle 
pain/cramps, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from April to June 1974, 
from January to April 1977, from March 1979 to December 1983, 
and from August 1991 to February 1992, including service in 
the Persian Gulf from August 20, 1991 to October 18, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 1996 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which denied the benefits 
sought on appeal.  In June 1998, the Board remanded this case 
to the RO for additional development, including VA 
examinations and medical opinions. 

During the Remand, in January 2001, the RO granted service 
connection for colitis, and rated this disability as for 
ulcerative colitis under 38 C.F.R. § 4.114, Diagnostic Codes 
7399-7323 (2000).  The assigned 10 percent schedular rating 
under Diagnostic Code 7323 includes "exacerbations" which 
include the veteran's reported diarrhea or loose stools 
several times daily.  The medical evidence of record, 
specifically an August 1999 VA examination, has indicated 
that such symptomatology was part of the diagnosed colitis.  
As service connection has been established for colitis, which 
includes the symptomatology of gastrointestinal disorder 
manifested by diarrhea for which the veteran sought service 
connection, the Board finds that the full benefit sought 
(service connection) has been granted.  The provisions of 38 
C.F.R. § 4.14 (2000) preclude the rating of the same 
disability under various diagnoses.  Therefore, as there 
remains no question of law or fact for the Board's 
determination regarding the issue of entitlement to service 
connection for gastrointestinal disorder, claimed as 
diarrhea, including as due to an undiagnosed illness, this 
issue is no longer in appellate status before the Board.  
38 U.S.C.A. § 7104 (West 1991). 

In June 1998, the veteran withdrew in writing his appeal for 
a non-service-connected pension.  As such, that issue is also 
no longer an issue before the Board on appeal.  See 38 C.F.R. 
§ 20.204 (2000). 


REMAND

In the June 1998 Board remand, the case was returned to the 
RO for additional development, including VA examinations and 
medical opinions.  The veteran was to be provided various 
specialist examinations, as requested.  However, with regard 
to the remaining issues, the Board finds that further 
evidentiary development is necessary to make a decision on 
these claims.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998) (remand by the Board confers upon a claimant, as a 
matter of law, the right to compliance with remand orders).  

The October 1998 VA mental disorders examination noted the 
veteran's complaints, and rendered a diagnosis of dysthymia, 
but the report did not specifically indicate whether the 
veteran's reported complaints of low energy level or fatigue 
or sleep disturbance were symptoms of the diagnosed 
dysthymia.  The listing of such symptomatology as a part of 
the history or complaints section of the examination report 
does not equate to a medical nexus opinion of etiology.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional").

The October 1998 VA fibromyalgia examination, as requested, 
entered a clinical diagnosis (fibromyalgia).  Fibromyalgia is 
a diagnosed disability recognized by VA for disability 
compensation purposes.  38 C.F.R. § 4.71a, Diagnostic Code 
5025 (2000).  The examination report also indicated that 
symptoms of tender points, sleep disturbances, depression, 
and subjective complaints of paraesthesia or weakness were 
manifestations of the diagnosed fibromyalgia.  However, the 
examination report does not reflect a nexus opinion as to 
whether the diagnosed fibromyalgia is etiologically related 
to the veteran's active duty service.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  Because the RO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).   

Therefore, the case is REMANDED to the RO for the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his generalized 
muscle pain/cramps and fatigue which are 
not already of record, and that he 
furnish signed authorizations for release 
to VA of any private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  

2.  The VA psychiatrist who conducted the 
VA mental disorders examination in 
October 1998, if available, should be 
contacted and requested to review the 
October 1998 VA examination report and 
all relevant records and to render the 
following medical etiology opinions: 
i) What is the etiology of the veteran's 
diagnosed dysthymia? Is the veteran's 
diagnosed dysthymia etiologically related 
to his diagnosed fibromyalgia?  
ii) Is the veteran's sleep disturbance a 
manifestation of his diagnosed dysthymia? 
iii) Is the veteran's reported weakness 
or low energy level or fatigue a 
manifestation of his diagnosed dysthymia?  

The VA examiner who conducted the July 
1999 fibromyalgia examination, if 
available, should be contacted and 
requested to review the July 1999 VA 
examination report and all relevant 
records and to render the following 
medical etiology opinions:  
i) Is it at least as likely as not that 
the veteran's fibromyalgia diagnosed in 
July 1999 is etiologically related to any 
injury or disease during any period of 
active duty service?  If the opinion is 
that there is an etiological relationship 
between currently diagnosed fibromyalgia 
and service, please specify upon which 
in-service symptomatology (injury or 
disease) such an opinion is based and 
during which period of the veteran's 
active duty service.  
ii) Are the veteran's complaints of 
weakness or low energy level or fatigue 
etiologically related to his diagnosed 
non-service-connected disabilities of 
diabetes mellitus or hypertension? 

If any examiner is not available, the 
veteran should be afforded the 
appropriate VA examination, and the VA 
examiner should be requested to offer 
clinical findings, diagnoses, and the 
relevant etiology opinions indicated 
above.  The claims file should be made 
available to the examiners for review, 
and the examiners should indicate in 
writing that the claims file has been 
reviewed in conjunction with the medical 
opinion or examination provided.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by any examiner 
should be conducted.  

3.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If 
deficient in any manner, the report(s) 
should be returned, along with the claims 
file, for immediate corrective action.  
38 C.F.R. § 4.2 (2000); see also Stegall, 
11 Vet. App. 268.  

4.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000). 

5.  If any of the benefits sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
should be afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of these 

issues.  The veteran has the right to submit any additional 
evidence and/or argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-373 (1999).


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



